Exhibit 10.2


Form of Subscription Agreement for Accredited Investors

(Canadian and Non-US Residents)
 


[edsa_ex102000.jpg]
 
 
 
 
NON-BROKERED PRIVATE PLACEMENT OF UNITS
 
SUBSCRIPTION AGREEMENT
 
INSTRUCTIONS
 
1. 
Complete and sign the Execution Page (which follows this cover page) of the
Subscription Agreement.
 
2. 
Complete and sign Exhibit 1 (Certificate of Accredited Investors) and initial
next to the appropriate category in Appendix “A” to Exhibit 1 and complete and
sign Appendix “B” to Exhibit 1 (Form 45-106F9), if you are an individual
accredited investor required to do so.
 
3. 
Provide payment of the purchase price in United States dollars by delivering a
certified cheque or bank draft made payable to “Fasken Martineau DuMoulin LLP in
trust” to Fasken Martineau, 333 Bay Street, Suite 2400, Bay Adelaide Centre, Box
20, Toronto, ON M5H 2T6, Attention: Jordana Keslassy or by wire transfer
according to the wire instructions below, representing the full subscription
price payable by the Subscriber for the Units set out on the first page of this
Subscription Agreement:
 
Currency:

Correspondent/Intermediary Bank:

Correspondent/Intermediary SWIFT:

Fedwire/ABA:

Settlement Bank Name:

Settlement Bank Address:

Clearing Code:

Transit Number:

Institution Number:

Swift Code:

Beneficiary:

Beneficiary Address:

Beneficiary Account Number:

Payment Details



 
Any associated wire transfer fees are the responsibility of the subscriber.
 
4. 
Return a completed and originally executed copy of this Subscription Agreement
and the other documents required to be delivered with it (including payment of
the subscription price) by no later than 4:00 p.m. on December 27, 2019 to
Fasken Martineau DuMoulin LLP, 333 Bay Street, Suite 2400, Bay Adelaide Centre,
Toronto, ON M5H 2T6, Attention: Jordana Keslassy, Telephone: +1 416 865 4405,
email: jkeslassy@fasken.com.




1

 

 
EXECUTION PAGE - SUBSCRIPTION FOR UNITS
 
TO:            
Edesa Biotech, Inc. (the “Corporation”)
 
The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from Edesa Biotech, Inc. (the “Corporation”) that number of units of
the Corporation (individually, a “Unit” and collectively, the “Units”) as is
equal to the Aggregate Subscription Price set out below divided by the Unit
Price. The “Unit Price” shall be the lower of (i) the price determined by
calculating a 20% discount to the average of each of five trailing daily
volume-weighted average prices (“VWAP”) for the Common Shares on The NASDAQ
Capital Market (“NASDAQ”) as determined by Bloomberg prior to the date a
registration statement for the Offering is filed (the “Execution Date”), or (2)
a price determined by calculating a 20% discount to the VWAP on the Execution
Date; provided that issuances of Units to officers, directors, employees or
consultants shall be made at a price no less than the consolidated closing bid
price immediately preceding the Execution Date. The Unit Price shall be
denominated and payable in United States dollars.
 
Each Unit comprises one common share of the Corporation (individually, a “Common
Share” and collectively, the “Common Shares”), three-quarters of one whole
Common Share purchase warrant (each such Common Share purchase warrant, a “Class
A Warrant”), and one-half of one whole Common Share purchase warrant (each such
Common Share purchase warrant, “Class B Warrant”, and collectively with the
Class A Warrants, the “Warrants”).
 
Each Warrant shall be exercisable for one Common Share on the terms described
herein.
 
The Subscriber agrees to be bound by the terms and conditions set forth in the
attached “Terms and Conditions of Subscription for Units” including, without
limitation, the representations, warranties and covenants set forth in the
applicable Schedules and Exhibits attached thereto (together with this Execution
Page, the “Subscription Agreement”). The Subscriber further agrees, without
limitation, that the Corporation (and its counsel) may rely upon the
Subscriber’s representations, warranties and covenants contained in such
documents.
 
 
 
 
 
 
 
 
 
 
 
 
 
Number of Units:
 
 
 
(Name of Subscriber – please print)
 
 
 
Aggregate Subscription Price: US$
 
 
 
 
 
 
 
 
 
(Signature of Subscriber or authorized Signatory)
 
 
 
 
 
 
 
 
 
If the Subscriber is signing as agent for a principal, complete the following
and ensure that the applicable Exhibit(s) are completed on behalf of such
principal (the “Disclosed Principal”), UNLESS the Subscriber is deemed to be
purchasing as a principal under National Instrument 45-106 - Prospectus
Exemptions (“NI 45-106”) by virtue of being either (i) a trust company or trust
corporation acting on behalf of a fully managed account managed by a trust
company or trust corporation; or (ii) a person acting on behalf of a fully
managed account managed by it, and in each case satisfying the criteria set
forth in NI 45-106:
 
 
 
 
 
 
 
 
(Official Capacity or Title – please print)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(Please print name of individual whose signature appears
 
 
 
 
 
above if different than the name of the Subscriber
 
 
 
 
 
printed above.)
 
 
 
 
 
 
 
 
 
 
 
(Subscriber’s Address)
 
 
 
 
 
 
 
 
 
 
(Subscriber’s Address)
 
 
(Telephone Number)
 
 
 
 
 
 
 
 
 
 
(Name of Disclosed Principal)
 
 
 
 
 
 
 
 
 
(E-Mail Address)
 
 
 
(Disclosed Principal’s Address)
 
 
 
 
 
 
 
 

 
[Execution Pages Continue]
 


2

 
 
 
 
 
 
 
 
 
Register the Securities as set forth below:
 
 
 
Deliver the Securities as set forth below:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Same as Registered Address (otherwise complete
 
 
(Name)
 
 
 
 
below)
 
 
 
 
 
 
 
 
 
(Account reference, if applicable)
 
 
 
(Name)
 
 
 
 
 
 
 
 
 
 
 
 
 
(Account reference, if applicable)
 
 
(Address)
 
 
 
 
 
 
 
 
 
 
(Contact Name)
 
 
 
 
 
 
 
 
 
(Address)
 
 
 
(Address)
 
 
 
 
 
 
 
 
 
 
 
 
 
(Address)
 
 
 
 
 
 
 
 

 
 
Is the Subscriber (or the Disclosed Principal) an “insider” of the Corporation
(as defined in applicable securities laws, which generally
 
 
 
Excluding securities subscribed for in this Agreement, the Subscriber owns,
directly or indirectly, or exercises control or direction over:
 
 
includes a director, an officer or a 10% shareholder)?
 
 
 
(a)
 
Common Shares; and
 
 
(yes/no):
 
 
 
 
 
(b) securities convertible or exercisable into an
 
 
Is the Subscriber registered or required to be registered
 
 
 
additional
 
Common Shares.
 
under applicable securities laws?
 
 
(yes/no):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 


3

 
 
ACCEPTANCE: The Corporation hereby accepts the subscription as set forth above
on the terms and conditions contained in this Subscription Agreement.
 
_____________________, 20___
 
 
EDESA BIOTECH, INC.
By:
 
 
Name:
 
Title:

 


4

 

 
TERMS AND CONDITIONS OF SUBSCRIPTION
 
Terms of the Offering
 
1. Irrevocable Subscription; Subject to Acceptance.
 
  By signing this Agreement, the Subscriber irrevocably offers to subscribe for
the number of Units equal to the aggregate Subscription Price set out on the
cover page of this Agreement, determined with reference to the Unit Price. The
Corporation may, in its absolute discretion, accept or reject the Subscriber’s
subscription for Units set out in this Agreement, in whole or in part, and the
Corporation reserves the right to allot to the Subscriber less than the amount
of Units subscribed for under this Agreement. This Agreement is not enforceable
against the Corporation unless (and except to the extent to which) it has been
accepted by the Corporation. The Subscriber waives any requirement of the
Corporation to communicate its acceptance of the subscription (in whole or in
part) to the Subscriber. The Subscriber acknowledges (on its own behalf and, if
applicable, on behalf of the Disclosed Principal) that the subscription for the
Units will be made in accordance with and subject to the terms and conditions of
this Subscription Agreement.
 
2. Return of Funds.
 
  The funds for the aggregate subscription price will be held in trust by Fasken
Martineau DuMoulin LLP (“Fasken”), counsel to the Corporation, for the benefit
of the Subscriber pending closing of the Offering. If the Offering is not
completed for any reason, or this Agreement is rejected in whole, any payment
delivered on account of the subscription price for the Units will, following
receipt by Fasken of written notification from the Corporation of such
rejection, be promptly returned to the Subscriber, without interest. If this
Agreement is accepted only in part, payment in the amount of any excess payment
delivered by the Subscriber to Fasken on account of the subscription price for
the Units will, following receipt by Fasken of written notification from the
Corporation of such partial acceptance, be promptly delivered to the Subscriber,
without interest. No fractions of any Securities (as defined herein) will be
issued for any subscription. Any funds in excess of the aggregate Subscription
Price for the actual number of Units issued shall be promptly delivered to the
Subscriber after Closing. Any return of funds by Fasken hereunder shall be made
by the issuance of a cheque sent by regular mail to the Subscriber.
 
3. The Offering.
 
  The Subscriber acknowledges (on its own behalf and, if applicable, on behalf
of the Disclosed Principal) that the Units subscribed for hereunder form part of
a larger offering of Units by the Corporation in the United States, of which the
Common Shares composing the Units shall be registered pursuant to a registration
statement filed with the United States Securities and Exchange Commission (the
“SEC”) for aggregate gross proceeds of up to US$5.1 million (the “Offering”).
The Units and the Common Shares and Warrants composing the Units as the context
requires are also referred to herein as the “Securities”.
 
4. Description of the Warrants.
 
Each whole Class A Warrant shall be exercisable to purchase one Class A Warrant
Share at a price equal to 150% of the subscription price for a term expiring
three years from the vesting date for the Class A Warrants, which vesting date
shall be six months from the Closing Date. The Class A Warrants will provide for
cashless exercise provisions in some circumstances.
 
Each whole Class B Warrant shall be exercisable for one Class B Warrant Share at
a price equal to either (a) 100% of the Nasdaq Official Closing Price (i.e. the
“Nasdaq Minimum Price”) for each Subscriber that is not an officer, director,
employee or consultant of the Company, or (b) for each Subscriber that is an
officer, director, employee or consultant of the Corporation (other than
issuances to certain entities controlled by an officer, director, employee, or
consultant of the Corporation where such issuances would not be considered
equity compensation under applicable Nasdaq Listing Rules), the greater of the
Nasdaq Minimum Price or the consolidated closing bid price per Common Share on
NASDAQ immediately preceding the Execution Date, for a term expiring four months
from the vesting date for the Class B Warrants, which vesting date shall be six
months from the Closing Date. The Class B Warrants will provide for cashless
exercise provisions in some circumstances.
 
The Warrants will be created and issued pursuant to definitive physical warrant
certificates. Additional specific attributes of the Warrants shall be set forth
in the certificates representing the Warrants, including, among other things,
provisions for the appropriate adjustment in number and price of the Warrants
upon the occurrence of certain events, including any subdivision, consolidation
or reclassification of the Units.
 
No fractional Warrants will be issued in any circumstance. Any entitlement to a
fraction of a Warrant in connection with the purchase of Units shall be rounded
down to the nearest whole Warrant.
 
 
5

 
 
5. Registration Rights.
 
  The Company will file a registration statement with the SEC on Form S-3 or
other appropriate form if necessary to comply with General Instruction I.B.6. of
Form S-3 and Commission interpretations thereof) within 45 days of the Closing
Date to register the Common Shares issuable upon exercise of the Warrants and
shall use its best efforts to have the registration statement declared effective
within 75 days of the Closing Date, or in the case of review by the SEC, within
105 days of the Closing Date and to keep such registration statement effective
at all times until no Purchaser owns any Warrants or Common Shares issuable upon
exercise thereof.
 
6. Deliveries by Subscriber.
 
  In connection with the purchase of the Securities, the Subscriber agrees to
return the following to the Corporation’s legal counsel, Fasken Martineau
DuMoulin LLP (“Fasken”), in accordance with the instructions on the cover page
to this Agreement:
 
(a)
this Agreement, completed and signed, including, if the Subscriber is
subscribing under the “accredited investor” exemption from the prospectus
requirements of applicable securities laws, a completed and signed Accredited
Investor Certificate attached as Exhibit 1;
 
(b)
a wire transfer, bank draft or certified cheque for the aggregate subscription
price for the Securities, denominated in United States dollars, payable to
Fasken Martineau DuMoulin LLP, in trust, with wire transfer being payable as
follows:
 
Currency:

Correspondent/Intermediary Bank:

Correspondent/Intermediary SWIFT:

Fedwire/ABA:

Settlement Bank Name:

Settlement Bank Address:

Clearing Code:

Transit Number:

Institution Number:

Swift Code:

Beneficiary:

Beneficiary Address:

Beneficiary Account Number:

Payment Details



 
(c)
any further documentation required under securities laws or by NASDAQ or other
regulatory authority, or otherwise contemplated by this Agreement;
 
7. Compliance with Laws.
 
  The Subscriber (or the Disclosed Principal) agree to comply with applicable
securities laws and the policies of NASDAQ concerning the purchase of, the
holding of, and the resale restrictions applicable to, the Securities.
 
8. Expenses.
 
  All costs incurred by the Subscriber (including any fees and disbursements of
any legal counsel or other advisors retained by the Subscriber) relating to the
subscription for Units will be borne by the Subscriber.
 
 
6

 
 
9. Conditions of Closing
 
The obligation of the Corporation to complete the sale of the Securities is
subject to the fulfillment of the following conditions at or before the Closing
Time:
 
(a)
the Subscriber will have delivered the items set out in Section 6;
 
(b)
the representations and warranties made by the Subscriber in this Agreement will
have been true and correct when made and at the Closing Time with the same force
and effect as if they had been made as of the Closing Time;
 
(c)
all covenants contained in this Agreement to be performed by the Subscriber at
or before the Closing Time will have been performed in all material respects;
 
(d)
the Corporation will have received approval of the Offering from NASDAQ;
 
(e)
all other necessary regulatory approvals will have been obtained;
 
(f)
the portion of the Offering undertaken in the United States shall have closed;
and
 
(g)
the sale of the Units to the Subscribers will be exempt from prospectus
requirements under applicable Canadian provincial and harmonized securities
laws.
 
Closing
 
10. Closing.
 
The closing of the sale of the Securities (the “Closing”) will take place at
Fasken’s offices in Toronto, Bay Adelaide Centre West, 333 Bay Street, Toronto,
Ontario, M5H 2T6 at 9:00 a.m. (Eastern time), or such other time as the
Corporation may determine (the “Closing Time”) on January 7, 2020, or such other
date as the Corporation may determine (the “Closing Date”). If, at the Closing,
the terms and conditions contained in this Agreement have been complied with to
the satisfaction of the Corporation, the Corporation shall notify Fasken in
writing of such and (a) Fasken will deliver to the Corporation (i) all completed
subscription agreements, including this Agreement, and (ii) the aggregate
subscription price for the Units (net of commissions and expenses) and (b) the
Corporation will deliver certificates representing the Common Shares and
Warrants composing the Units registered in accordance with the Subscriber’s
instructions to the Subscriber in accordance with the delivery instructions
provided by the Subscriber.
 
 
7

 
 
11. Failure to Close.
 
  If the Closing does not occur on or prior to January 10, 2019, Fasken shall
promptly return this Agreement and any funds, certified cheques and bank drafts
delivered by the Subscriber representing the aggregate consideration for the
Securities without interest, to the Subscriber.
 
12. Representations, Warranties and Covenants of the Subscriber
 
  The Subscriber (on its own behalf and, if applicable, on behalf of a Disclosed
Principal) represents, warrants, acknowledges and covenants to the Corporation
and its counsel (and acknowledges that they are relying thereon) both at the
date hereof and at the Closing Time (as herein defined) that:
 
(a)
it recognizes that the purchase of the Securities involves a high degree of risk
including, but not limited to, the following: (i) the Corporation has a limited
operating history and requires substantial funds in addition to the proceeds of
the Offering; (ii) an investment in the Corporation is highly speculative and
only investors who can afford the loss of their entire investment should
consider investing in the Corporation and the Securities; (iii) the Subscriber
may not be able to liquidate his, her or its investment; (iv) there are
restrictions on the ability of the Subscriber to sell the Securities; (v) in the
event of a disposition, the Subscriber could sustain the loss of its entire
investment; and (vi) the Corporation has not paid any dividends since its
inception and does not anticipate paying any dividends in the near future;
 
(b)
it acknowledges and represents that it: (i) has adequate means of providing for
its current financial needs and contingencies, (ii) has knowledge and experience
in business and financial matters and prior investment experience, including
investments in securities without the benefit of a prospectus; (iii) recognizes
the speculative nature of an investment in the Securities; (iv) is able to bear
the economic risk that it hereby assumes; and (v) could afford a complete loss
of such investment in the Securities;
 
(c)
the Subscriber is aware that there are restrictions on the Subscriber’s ability
to resell the Securities and it is the Subscriber’s responsibility to consult
the Subscriber’s own advisors to find out what those restrictions are and to
comply with them before selling the Securities, and confirms that no
representation has been made to it by or on behalf of the Corporation with
respect thereto; acknowledges that it is aware of the characteristics of the
Securities, the risks relating to an investment therein and of the fact that it
may not be able to resell the Securities, except in accordance with limited
exemptions under applicable securities legislation until expiry of the
applicable restricted period and compliance with the other requirements of
applicable law;
 
(d)
the Subscriber is aware that any certificates representing the Securities will
bear a legend (or an ownership statement issued under a book-entry system will
bear a legend restriction notation) in substantially the following form:
 
“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [THE DATE THAT IS 4 MONTHS AND ONE DAY AFTER THE
CLOSING DATE WILL BE INSERTED.]”
 
(e)
it hereby represents that it has been furnished by the Corporation during the
course of the Offering with all information regarding the Corporation, the terms
and conditions of the Offering and any additional information that it has
requested or desired to know, and has been afforded the opportunity to ask
questions of and receive answers from duly authorized officers or other
representatives of the Corporation concerning the Corporation and the terms and
conditions of the Offering;
 
(f)
it has not received or been provided with, nor has it requested, nor does it
have any need to receive, any offering memorandum, any prospectus, sales or
advertising literature, or any other document describing the business and
affairs of the Corporation which has been prepared for delivery to, and review
by, a prospective purchaser in order to assist it in making an investment
decision in respect of the Securities and the Subscriber’s decision to subscribe
for the Securities was not based upon, and the Subscriber has not relied upon,
any oral or written representations as to facts made by or on behalf of the
Corporation, except as set forth herein and in the Corporation’s current public
disclosure record available on the system for electronic document analysis and
retrieval at www.sedar.com..To the extent necessary, the Subscriber has
retained, at its own expense, and relied upon appropriate professional advice
regarding the investment, tax and legal merits and consequences of this
Subscription Agreement and the purchase of the Securities hereunder. The
Subscriber disclaims reliance on any statements made or information provided by
any person or entity in the course of the Subscriber’s consideration of an
investment in the Securities and the results of Subscriber’s own independent
investigation;
 
 
8

 
 
(g)
it has not become aware of any advertisement in printed media of general and
regular paid circulation (or other printed public media), radio, television or
other means of telecommunications or other form of advertisement (including
electronic display such as the Internet) with respect to the distribution of the
Securities;
 
(h)
the Subscriber has no knowledge of a “material fact” or “material change” with
respect to the Corporation (as those terms are defined in applicable securities
laws, and which generally includes a fact or change which would reasonably be
expected to have a significant effect on the market price of the Common Shares)
that has not been generally disclosed to the public;
 
(i)
unless disclosed to the Corporation, the Subscriber is not a “control person” of
the Corporation (within the meaning of applicable securities laws, and which
generally includes a person holding or controlling (alone or in concert with
other persons) more than 20% of the Common Shares), and unless disclosed to the
Corporation, the purchase of securities under the Offering will not result in
the Subscriber becoming a “control person” (and, if the Subscriber is purchasing
on behalf of a Disclosed Principal, the purchase of securities under the
Offering will not result in the Disclosed Principal becoming a “control
person”);
 
(j)
it is purchasing the Securities as principal for its own account, not for the
benefit of any other person, for investment only and not with a view to the
resale or distribution of all or any of the Securities, it is resident in the
jurisdiction set out as the “Subscriber’s Address” on the face page hereof and
that address is not being used solely for the purpose of acquiring the
Securities, and if the Subscriber is acting for a Disclosed Principal, such
Disclosed Principal is purchasing as principal for its own account, not for the
benefit of any other person, for investment only and not with a view to resale
or distribution, and is resident in the jurisdiction set forth in the
Subscription Agreement as the “Disclosed Principal’s Address” of the Disclosed
Principal and that address is not being used solely for the purpose of acquiring
the Securities, and either:
 
(i)
the Subscriber is an Accredited Investor and has concurrently executed and
delivered a Certificate in the form attached as Exhibit 1 to this Subscription
Agreement and has completed the appropriate Appendices; or
 
(ii)
the Subscriber (or any Disclosed Principal) is purchasing pursuant to an
exemption from prospectus and registration requirements (particulars of which
have been enclosed herewith by the Subscriber) available to the Subscriber under
applicable securities legislation of the jurisdiction of the Subscriber’s
residence and shall deliver to the Corporation such further particulars of the
exemption(s) and the Subscriber’s qualifications thereunder as the Corporation
or its counsel may request;
 
(k)
the Subscriber is aware that the Corporation is relying on exemptions from the
requirements under Canadian securities laws to provide the Subscriber with a
prospectus, and no prospectus has been filed by the Corporation with any stock
exchange or regulatory authority in Canada in connection with the issuance of
the Securities, and as a consequence:
 
(i)
the Subscriber is restricted from using some of the civil remedies otherwise
available under Canadian securities laws and certain protections, rights and
remedies provided by securities laws, including statutory rights of rescission
or damages, will not be available to the Subscriber; and
 
(ii)
the Subscriber may not receive information that would otherwise be required to
be provided to the Subscriber under Canadian securities laws;
 
(l)
if the Subscriber is resident in or otherwise subject to applicable securities
laws of a jurisdiction other than Canada, the Subscriber confirms, represents
and warrants that:
 
(i)
the Subscriber is knowledgeable with respect to, or has been independently
advised as to, the applicable securities laws of the jurisdiction in which the
Subscriber is resident (the “International Jurisdiction”) and which would apply
to the acquisition of the Securities;
 
(ii)
the Subscriber is purchasing the Securities pursuant to exemptions from
prospectus or registration requirements or equivalent requirements under
applicable securities laws or, if such is not applicable, the Subscriber is
permitted to purchase the Securities under the applicable securities laws of the
International Jurisdiction without the need to rely on any exemptions;
 
(iii)
the applicable securities laws of the International Jurisdiction do not require
the Corporation to make any filings or seek any approvals of any kind whatsoever
from any securities regulator of any kind whatsoever in the International
Jurisdiction in connection with the issue and sale or resale of the Securities;
 
(iv)
the purchase of the Securities by the Subscriber does not trigger:
 
(A)
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or
 
(B)
any continuous disclosure reporting obligation of the Corporation in the
International Jurisdiction; and
 
(v)
the Subscriber will, if requested by the Corporation, deliver to the Corporation
a certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subsections (ii), (iii) and (iv)
above to the satisfaction of the Corporation acting reasonably;
 
 
9

 
 
(m)
it acknowledges that:
 
(i)
no stock exchange, securities commission or similar regulatory authority has
reviewed or passed on the merits of the Securities;
 
(ii)
there is no government or other insurance covering the Securities; and
 
(iii)
there are risks associated with the purchase of the Securities;
 
(n)
the Subscriber is not a “U.S. person” (as defined in Regulation S under the
United States Securities Act of 1933 (the “U.S. Securities Act”) and which
includes an individual resident in the United States, an estate or trust of
which any executor, administrator or trustee is a U.S. person, and any
corporation or partnership incorporated or organized under the laws of the
United States) (a “U.S. Person”) and the Securities were not offered to the
Subscriber in the United States. At the time the buy order for the Securities
originated, the Subscriber was outside the United States, and this Agreement was
executed and delivered by (or on behalf of) the Subscriber outside the United
States;
 
(o)
it understands that the Warrants will not be registered under the securities
laws of the United States, and unless a registration statement is filed with the
SEC registering the Class A Warrant Shares and Class B Warrant Shares and such
registration statement is made effective, the Class A Warrant Shares and Class B
Warrant Shares may not be offered or sold, directly or indirectly, in the United
States except pursuant to registration under the U.S. Securities Act and the
securities laws of all applicable states or available exemptions therefrom;
 
(p)
it undertakes and agrees that it will not offer or sell Securities in the United
States unless such securities are registered under the U.S. Securities Act and
the securities laws of all applicable states of the United States or an
exemption from such registration requirements is available, and further that it
will not resell the Securities, except in accordance with the provisions of
applicable securities legislation, regulations, rules, policies and orders and
stock exchange rules, and the Subscriber is solely responsible for compliance
with such legislation, rules, and regulations;
 
(q)
if the Subscriber is a corporation, partnership, unincorporated association or
other entity, it has the legal capacity and competence to enter into and be
bound by this Subscription Agreement and to perform all of its obligations
hereunder, and if it is a body corporate, it is duly incorporated or created and
validly subsisting under the laws of the jurisdiction of its incorporation, and
further certifies that all necessary approvals of directors, shareholders or
otherwise have been given and obtained;
 
(r)
the performance and compliance with the terms hereof, the subscription for the
Units and the completion of the transactions described herein by the Subscriber
will not result in any material breach of, or be in conflict with, or constitute
a material default under, or create a state of facts that, after notice or lapse
of time, or both, would constitute a material default under any term or
provision of the constating documents, by-laws or resolutions of the Subscriber
(if the Subscriber is not an individual), applicable securities laws or any
other laws applicable to the Subscriber, any agreement to which the Subscriber
is a party, or any judgment, decree, order, statute, rule or regulation
applicable to the Subscriber;
 
(s)
if the Subscriber is an individual, it is of the full age of majority and is
legally competent to execute this Subscription Agreement and take all action
pursuant hereto;
 
(t)
this Subscription Agreement and any other documents contemplated hereby, have
been duly and validly authorized, executed and delivered by and constitute a
legal, valid, binding and enforceable obligation of the Subscriber in accordance
with its terms;
 
 
10

 
 
(u)
in the case of a subscription by it for Securities acting as agent for a
Disclosed Principal, it is duly authorized to execute and deliver this
Subscription Agreement and all other necessary documentation in connection with
such subscription on behalf of such Disclosed Principal and this Subscription
Agreement has been duly authorized, executed and delivered by or on behalf of,
and constitutes a legal, valid and binding agreement of, such Disclosed
Principal and the Subscriber acknowledges that the Corporation is required by
law to disclose to certain principal regulatory authorities the identity of the
Disclosed Principal for whom the Subscriber may be acting;
 
(v)
the Subscriber will execute, deliver, file and otherwise assist the Corporation
in filing, such reports, undertakings and other documents with respect to the
issue of the Securities as may be required by any securities commission, stock
exchange or other regulatory authority;
 
(w)
the entering into of this Subscription Agreement and the transactions
contemplated hereby, will not result in a violation of any of the terms or
provisions of any law applicable to the Subscriber, or if the Subscriber is not
a natural person, any of the Subscriber’s constating documents, or any agreement
to which the Subscriber is a party or by which it is bound;
 
(x)
none of the funds the Subscriber is using to purchase the Securities represent
proceeds of crime for the purposes of the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada) (the “PCMLTFA”) or the United States
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (the “Patriot Act”) and the Subscriber
acknowledges that the Corporation may in the future be required by law to
disclose the Subscriber’s (and if applicable, the Disclosed Principal’s) name
and other information relating to this Subscription Agreement and the
Subscriber’s (and if applicable, the Disclosed Principal’s) subscription
hereunder, on a confidential basis, pursuant to the PCMLTFA or the Patriot Act.
To the best of its knowledge: (a) none of the subscription funds to be provided
by the Subscriber: (i) have been or will be derived from or related to any
activity that is deemed criminal under the law of Canada, the United States or
any other jurisdiction; or (ii) are being tendered on behalf of a person or
entity who has not been identified to the Subscriber, and (b) it shall promptly
notify the Corporation if the Subscriber discovers that any of such
representations ceases to be true, and to provide the Corporation with
appropriate information in connection therewith;
 
(y)
the Subscriber acknowledges that the Corporation’s counsel is acting as counsel
to the Corporation and not as counsel to the Subscriber, and acknowledges that
it is solely responsible for and has been encouraged to and should obtain
independent legal, income tax and investment advice with respect to its
subscription for Securities and accordingly, has been independently advised as
to the meanings of all terms contained herein relevant to the Subscriber for
purposes of giving representations, warranties and covenants under this
Subscription Agreement;
 
(z)
no person (including the Corporation) has made to the Subscriber any written or
oral representations:
 
(i)
that any person will resell or repurchase any of the Securities;
 
(ii)
that any person will refund the purchase price for the Securities; or
 
(iii)
as to the future price or value of any of the Securities;
 
(aa)
in making its decision to enter into this Agreement for the purchase of the
Securities, the Subscriber has relied solely on the Corporation’s current public
disclosure record available on the system for electronic document analysis and
retrieval at www.sedar.com, which includes the prospectus supplement for the
Offering;
 
 
11

 
 
(bb)
the Subscriber’s offer to subscribe for Securities has not been induced by any
representations with regard to the present or future value of the Securities;
 
(cc)
the Subscriber is aware that: the Corporation may complete additional financings
in the future to develop the proposed business of the Corporation and to fund
its ongoing development; that there is no assurance that any financings will be
available or, if available, that the financings will be available on reasonable
terms; any future financings may have a dilutive effect on current
securityholders, including the Subscriber (or a Disclosed Principal); and, if
future financings are not available, the Corporation may be unable to fund its
ongoing development and the lack of capital resources may result in the failure
of its business venture;
 
(dd)
other than Brookline Capital Markets as described in the prospectus supplement
to be filed with the SEC in connection with the Offering, there is no person
acting or purporting to act in connection with the Offering who is entitled to
any brokerage or finder’s fee and if any person establishes a claim that any fee
or other compensation is payable in connection with this subscription for Units,
the Subscriber covenants to indemnify and hold harmless the Corporation with
respect thereto and with respect to all costs reasonably incurred in the defence
thereof;
 
(ee)
the Subscriber is not purchasing Units with knowledge of material information
concerning the Corporation that has not been generally disclosed;
 
(ff)
the Subscriber does not act jointly or in concert with any other person for the
purposes of the acquisition of the Securities; and
 
(gg)
if the Subscriber, or any person for whom it is contracting hereunder, is a
corporation or a partnership, syndicate, trust, association, or any other form
of unincorporated organization or organized group of persons, the Subscriber or
such person was not created and is not being used solely to permit purchases of
or to hold securities without a prospectus in reliance on a prospectus and
registration exemption (including but not limited to the “Minimum Investment
Amount” exemption provided under section 2.10 of NI 45-106 or as an accredited
investor as described in paragraph (m) of the definition of “accredited
investor” in section 1.1 of NI 45-106) and it pre-existed the Offering and has a
bona fide purpose other than investment in the Securities.
 
13. Compensation.
 
  The Subscriber understands that in connection with the issue and sale of the
Units, Brookline Capital Markets (“BCM”), in its capacity as placement agent for
the Offering, will receive from the Corporation: (i) a cash commission in an
amount equal to 6.5% of the gross subscription proceeds from any persons
introduced to the Offering by such finders and 3.5% of the gross subscription
proceeds from certain persons introduced to the Offering by the Company and
settled by the Company directly; and (ii) that number of compensation options
(the “Broker Warrants”) as is equal to 1.25% of the Units sold in the Offering.
Each Broker Warrant will be exercisable by the holder thereof to purchase one
Common Share the Unit Price for a period of five years from the Closing Date.
BCM shall not be entitled to compensation in connection with subscriptions from
Subscribers not resident in the United States.
 
General
 
14. Accuracy of Representations and Warranties.
 
  The Subscriber agrees that the representations, warranties and covenants of
the Subscriber herein will be true and correct both as of the execution of this
Subscription Agreement and as of the Closing Time and will survive the
completion of the issuance of the Securities. The representations, warranties
and covenants of the Subscriber herein are made with the intent that they be
relied upon by the Corporation in determining the eligibility of a purchaser of
Securities and the Subscriber agrees to indemnify the Corporation and its
directors, officers, partners, employees and agents against all losses, claims,
costs, expenses and damages or liabilities which any of them may suffer or incur
which are caused or arise from a breach thereof. The Subscriber undertakes to
immediately notify the Corporation at its head office, to the attention of the
Chief Financial Officer, of any change in any statement or other information
relating to the Subscriber set forth herein which takes place prior to the
Closing Time.
 
15. Responsibility for Costs.
 
  The Subscriber acknowledges and agrees that all costs incurred by the
Subscriber (including any fees and disbursements of any special counsel retained
by the Subscriber) relating to the sale of the Securities to the Subscriber
shall be borne by the Subscriber.
 
 
12

 
 
16. Collection of Personal Information.
 
  This Subscription Agreement requires the Subscriber to provide certain
personal information to the Corporation. Such information is being collected by
the Corporation for the purposes of completing the Offering, which includes,
without limitation, determining the Subscriber’s eligibility to purchase the
Securities under applicable securities legislation, preparing and registering
certificates (or other evidence of subscription) representing the Common Shares
and Warrants to be issued to the Subscriber and completing filings required by
taxation authorities and any stock exchange or securities regulatory authority.
Securities regulatory authorities in each of the provinces of Canada have been
granted the authority to indirectly collect this personal information pursuant
to securities legislation and this personal information is also being collected
for the purpose of administration and enforcement of securities legislation. The
Subscriber hereby acknowledges and consents to the collection, use, and
disclosure of certain personal information by securities regulatory authorities
in Canada. If the Subscriber is resident in or otherwise subject to the
securities laws applicable in another province of Canada, the information
provided by the Subscriber on the first page of this Subscription Agreement
identifying the name, address and telephone number of the Subscriber, the
Securities being purchased hereunder and the subscription price, as well as the
Closing Date and the exemption that the Subscriber is relying on in purchasing
the Securities will be disclosed to the applicable securities regulatory
authority, and such information is being indirectly collected by such securities
regulatory authority under the authority granted to it under securities
legislation. This information is being collected for the purposes of the
administration and enforcement of the securities legislation of the applicable
province. Each Subscriber (and for certainty, including each Disclosed
Principal) hereby authorizes the indirect collection of such information by the
applicable securities regulatory authority. In the event the Subscriber has any
questions with respect to the indirect collection of such information by
securities regulatory authorities, the Subscriber should contact the applicable
securities regulatory authority at the addresses set out at Schedule "C" hereto.
The Subscriber’s (and if applicable, each Disclosed Principal’s) personal
information may be disclosed by the Corporation to: (a) regulatory authorities
(including stock exchanges, if applicable); (b) the Corporation’s registrar and
transfer agent; (c) taxation authorities; and (d) any of the other parties
involved in the Offering, including legal counsel. By executing this Agreement,
the Subscriber (and if applicable, any other Disclosed Principal) is deemed to
be consenting to the foregoing collection (including the indirect collection of
personal information), use and disclosure of the Subscriber’s personal
information. The Subscriber (and if applicable, the Disclosed Principal) also
consents to the filing of copies or originals of any of the Subscriber’s
documents described in this Subscription Agreement as may be required to be
filed with any stock exchange or securities regulatory authority in connection
with the transactions contemplated hereby.
 
17. Governing Law.
 
  The contract arising out of this Subscription Agreement and all documents
relating thereto shall be governed by and construed in accordance with the laws
of the Province of Ontario and the federal laws of Canada applicable therein.
The parties irrevocably attorn to the exclusive jurisdiction of the courts of
the Province of Ontario.
 
18. Time of the Essence.
 
  Time shall be of the essence hereof.
 
19. Entire Agreement.
 
  This Subscription Agreement represents the entire agreement of the parties
hereto relating to the subject matter hereof and there are no representations,
covenants or other agreements relating to the subject matter hereof except as
stated or referred to herein.
 
20. Assignment.
 
  The terms and provisions of this Subscription Agreement shall be binding upon
and enure to the benefit of the Subscriber and the Corporation and their
respective heirs, executors, administrators, successors and assigns; provided
that, except for the assignment by a Subscriber who is acting as nominee or
agent for the beneficial owner and as otherwise herein provided, this
Subscription Agreement shall not be assignable by the Subscriber without prior
written consent of the other parties.
 
21. Modification.
 
  Neither this Subscription Agreement nor any provision hereof shall be
modified, changed, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.
 
 
13

 
 
22. Severability.
 
  The invalidity, illegality or unenforceability of any provision of this
Subscription Agreement shall not affect the validity, legality or enforceability
of any other provision hereof.
 
23. Agreement For Consideration.
 
  The Subscriber, on its own behalf and, if applicable, on behalf of the
Disclosed Principal, agrees that this subscription is made for valuable
consideration and may not be withdrawn, cancelled, terminated or revoked by the
Subscriber, on its own behalf and, if applicable, on behalf of the Disclosed
Principal.
 
24. Currency.
 
  In this Subscription Agreement, references to “US$” or “United States dollars”
are to the lawful currency of the United States, and references to “$” or “CDN
$” are to Canadian dollars, unless otherwise stated herein.
 
*****
 


14

 
 
Schedule?"A"                                 
EXHIBIT 1
 
CERTIFICATE OF “ACCREDITED INVESTOR”
 
TO:            
Edesa Biotech, Inc. (the “Corporation”)
 
In connection with the proposed purchase of Units of the Corporation (the
“Securities”) by the subscriber or if applicable, the Disclosed Principal on
whose behalf the subscriber is purchasing as agent (the “Subscriber”), the
Subscriber represents, warrants, covenants and certifies that:
 
1.
the Subscriber is purchasing the Securities as principal for its own account and
not for the benefit of another, or is deemed to be purchasing the Securities as
principal pursuant to applicable securities laws, and is:
 
(a)
_________ an “accredited investor” within the meaning of National Instrument
45-106 - Prospectus Exemptions (“NI 45-106”) by virtue of satisfying the
indicated criterion as set out in Appendix “A” to this Certificate (YOU MUST
ALSO INITIAL BESIDE THE APPLICABLE CATEGORY ON APPENDIX “A” TO THIS
CERTIFICATE); or
 
(b)
_________ purchasing the Securities as agent or trustee for a beneficial
purchaser, and each such beneficial purchaser is purchasing as principal for its
own account and not for the benefit of another, and each such beneficial
purchaser is an “accredited investor” within the meaning of NI 45-106 by virtue
of satisfying the indicated criterion as set out in Appendix “A” to this
certificate (YOU MUST ALSO INITIAL BESIDE THE APPLICABLE CATEGORY ON APPENDIX
“A” TO THIS CERTIFICATE).
 
2.
if the Subscriber (or beneficial purchaser) is not an individual, the person was
not created or used solely to purchase or hold securities as an accredited
investor;
 
3.
these representations, warranties, covenants and certifications will be true and
correct both as of the execution of this certificate and as of the Closing Time
of the purchase and sale of the Securities purchased by the Subscriber and will
survive the completion of the issue of the Subscriber’s Securities; and
 
4.
these representations, warranties, covenants and certifications are made by the
Subscriber with the intent that they be relied upon in determining the
suitability of the beneficial purchaser as a purchaser of the Securities, and
the Subscriber undertakes to immediately notify the Corporation of any change in
any statement or other information relating to the Subscriber (and the
beneficial purchaser) set forth herein which takes place prior to the Closing
Time of the purchase and sale of the Subscriber’s Securities.
 
Dated: ________________________, 2019.
 
 
 
Print name of Subscriber
 
 
 
By:
 
 
 
 
Signature
 
 
 
 
 
 
 
Print name of signatory (if different from Subscriber)
 
 
 
 
 
 
 
Title

 
IMPORTANT:
 
(A) 
PLEASE INITIAL BESIDE THE APPLICABLE CATEGORY ON APPENDIX “A” TO THIS
CERTIFICATE.
 
(B) 
INDIVIDUAL ACCREDITED INVESTORS IN THE CATEGORIES DESCRIBED IN (J), (K) OR (L)
OF APPENDIX “A” TO THIS CERTIFICATE MUST ALSO COMPLETE AND SIGN APPENDIX “B” TO
THIS CERTIFICATE.
 
(C) 
FOR A DEFINITION OF CERTAIN TERMS USED IN THIS EXHIBIT AND ITS APPENDICES,
PLEASE REFER TO SCHEDULE "B" OF THIS SUBSCRIPTION AGREEMENT.
 


15

 

 
APPENDIX “A”
 
TO EXHIBIT 1
 
DEFINITION OF “ACCREDITED INVESTOR”
 
INSTRUCTIONS:
 
(1) 
Prior to completing this Appendix “A”, please carefully review the definitions
set forth in Schedule "B" of the Subscription Agreement, particularly the
definitions of “financial assets” as distinguished from “net assets”, as well as
“related liabilities”.
 
(2) 
The Subscriber must initial beside the applicable category of “accredited
investor” the Subscriber qualifies under below.
 
“accredited investor”, as used in this Schedule, means:
 
Initials
 
_______
(a) a Canadian financial institution, or a Schedule III bank; or
_______
(b) the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada); or
_______
(c) a subsidiary of any person referred to in paragraphs (a) or (b), if the
person owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary; or
_______
(d) a person registered under the securities legislation of a jurisdiction of
Canada as an adviser or dealer; or
_______
(e) an individual registered under the securities legislation of a jurisdiction
of Canada as a representative of a person referred to in paragraph (d); or
_______
(e.1) an individual formerly registered under the securities legislation of a
jurisdiction of Canada, other than an individual formerly registered solely as a
representative of a limited market dealer under one or both of the Securities
Act (Ontario) or the Securities Act (Newfoundland and Labrador); or
_______
(f) the Government of Canada or a jurisdiction of Canada, or any crown
corporation, agency or wholly owned entity of the Government of Canada or a
jurisdiction of Canada; or
_______
(g) a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec; or
_______
(h) any national, federal, state, provincial, territorial or municipal
government of or in any foreign jurisdiction, or any agency of that government;
or
_______
(i) a pension fund that is regulated by the Office of the Superintendent of
Financial Institutions (Canada), a pension commission or similar regulatory
authority of a jurisdiction of Canada; or
_______
(j) an individual who, either alone or with a spouse, beneficially owns
financial assets (which term excludes real estate) having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
$1,000,000; or
 
[AN INDIVIDUAL IN THIS CATEGORY MUST FULLY COMPLETE AND EXECUTE FORM 45-106F9
ATTACHED HERETO AS APPENDIX “B” TO THIS EXHIBIT 1.]
_______
(j.1) an individual who beneficially owns financial assets (which term excludes
real estate) having an aggregate realizable value that, before taxes but net of
any related liabilities, exceeds $5,000,000; or
_______
(k) an individual whose net income before taxes exceeded $200,000 in each of the
two most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded $300,000 in each of the two most recent calendar years
and who, in either case, reasonably expects to exceed that net income level in
the current calendar year; or
 
[AN INDIVIDUAL IN THIS CATEGORY MUST FULLY COMPLETE AND EXECUTE FORM 45-106F9
ATTACHED HERETO AS APPENDIX “B” TO THIS EXHIBIT 1]
_______
(l) an individual who, either alone or with a spouse, has net assets that exceed
$5,000,000; or [AN INDIVIDUAL IN THIS CATEGORY MUST FULLY COMPLETE AND EXECUTE
FORM 45-106F9 ATTACHED HERETO AS APPENDIX “B” TO THIS EXHIBIT 1.]
_______
(m) a person, other than an individual or investment fund, that has net assets
of at least $5,000,000 as shown on its most recently prepared financial
statements; or
_______
(n) an investment fund that distributes or has distributed its securities only
to
 
 
(a) a person that is or was an accredited investor at the time of the
distribution;
 
 
(b) a person that acquires or acquired securities in the circumstances referred
to in sections 2.10 [“Minimum Amount Investment exemption”] or 2.19 [“Additional
Investment in Investment Funds exemption”] of NI 45-106; or
 
 
(c) a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 [“Investment Fund Reinvestment exemption”] of NI
45-106; or
_______
(o) an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt; or

 
 
16

 
 
_______
(p) a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be; or
_______
(q) a person acting on behalf of a fully managed account managed by that person,
if that person is registered or authorized to carry on business as an adviser or
the equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction; or
_______
(r) a registered charity under the Income Tax Act (Canada) that, in regard to
the trade, has obtained advice from an eligibility adviser or an adviser
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded; or
_______
(s) an entity organized in a foreign jurisdiction that is analogous to any of
the entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function; or
_______
(t) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law to be owned
by directors, are persons that are accredited investors (as defined in this
Schedule); or
_______
(u) an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser; or
_______
(v) a person that is recognized or designated by the securities regulatory
authority or, except in Ontario and Québec, the regulator as an accredited
investor; or
_______
(w) a trust established by an accredited investor (as defined in this Appendix)
for the benefit of the accredited investor’s family members of which a majority
of the trustees are accredited investors (as defined in this Appendix) and all
of the beneficiaries are the accredited investor’s spouse, a former spouse of
the accredited investor or a parent, grandparent, brother, sister, child or
grandchild of that accredited investor, of that accredited investor’s spouse or
of that accredited investor’s former spouse.

 
All dollar amounts referred to in this Schedule are expressed in Canadian
dollars.
 
For the purposes of this Appendix “A”:
 
(a)
a trust company or trust corporation described in paragraph (p) above, other
than a trust company or trust corporation registered under the laws of Prince
Edward Island that is not registered or authorized under the Trust and Loan
Companies Act (Canada) or under comparable legislation in another jurisdiction
of Canada, is deemed to be purchasing as principal; and
 
(b)
a person described in paragraph (q) above is deemed to be purchasing as
principal.
 


17

 

 
APPENDIX “B”
 
TO EXHIBIT 1
 
Form 45-106F9
 
Form for Individual Accredited Investors
 
WARNING!
This investment is risky. Don’t invest unless you can afford to lose all the
money you pay for this investment.
 

 
 
SECTION 1 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER
 
1.            About your investment
 
Type of securities: Units
 
Issuer: Edesa Biotech, Inc.
 
Purchased from:                                 Edesa Biotech, Inc.
 
SECTIONS 2 TO 4 TO BE COMPLETED BY THE PURCHASER
 
2.            Risk acknowledgement
 
This investment is risky. Initial that you understand that:
 
Your initials
 
Risk of loss – You could lose your entire investment of $__________________.
[Instruction: Insert the total dollar amount of the investment.]
 
 
Liquidity risk – You may not be able to sell your investment quickly – or at
all.
 
 
Lack of information – You may receive little or no information about your
investment.
 
 
Lack of advice – You will not receive advice from the salesperson about whether
this investment is suitable for you unless the salesperson is registered. The
salesperson is the person who meets with, or provides information to, you about
making this investment. To check whether the salesperson is registered, go to
www.aretheyregistered.ca.
 
 
3.            Accredited investor status
 
You must meet at least one of the following criteria to be able to make this
investment. Initial the statement that applies to you. (You may initial more
than one statement.) The person identified in section 6 is responsible for
ensuring that you meet the definition of accredited investor. That person, or
the salesperson identified in section 5, can help you if you have questions
about whether you meet these criteria.
 
Your initials
 
 
● Your net income before taxes was more than $200,000 in each of the 2 most
recent calendar years, and you expect it to be more than $200,000 in the current
calendar year. (You can find your net income before taxes on your personal
income tax return.)
 
 
 
● Your net income before taxes combined with your spouse’s was more than
$300,000 in each of the 2 most recent calendar years, and you expect your
combined net income before taxes to be more than $300,000 in the current
calendar year.
 
 
 
● Either alone or with your spouse, you own more than $1 million in cash and
securities, after subtracting any debt related to the cash and securities.
 
 
 
● Either alone or with your spouse, you have net assets worth more than $5
million. (Your net assets are your total assets (including real estate) minus
your total debt.)
 
 

 
 
18

 
 
4.            Your name and signature
 
By signing this form, you confirm that you have read this form and you
understand the risks of making this investment as identified in this form.
 
First and last name (please print):
 
 
Signature:
 
 
Date:
 
 
SECTION 5 TO BE COMPLETED BY THE SALESPERSON
 
5.            Salesperson information
 
[Instruction: The salesperson is the person who meets with, or provides
information to, the purchaser with respect to making this investment. That could
include a representative of the issuer or selling security holder, a registrant
or a person who is exempt from the registration requirement.]
 
First and last name of salesperson (please print):
 
Par Nijhawan
 
Telephone:
 


 
Email:
 


 
Name of firm (if registered):
 
N/A
 
SECTION 6 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER
 
6.            For more information about this investment contact:
 
Edesa Biotech, Inc.
100 Spy Court
Markham, Ontario, L3R 5H6
Attention: Par Nijhawan
Phone:                       

Email:                       

For more information about prospectus exemptions, contact your local securities
regulator. You can find contact information at www.securities-administrators.ca.
 

 
Form instructions:
 
1. 
The information in sections 1, 5 and 6 must be completed before the purchaser
completes and signs the form.
 
2. 
The purchaser must sign this form. Each of the purchaser and the issuer or
selling security holder must receive a copy of this form signed by the
purchaser. The issuer or selling security holder is required to keep a copy of
this form for 8 years after the distribution.
 


19

 
 
Schedule "B"
 
 
 
DEFINITIONS
 
“affiliate” – an issuer is an affiliate of another issuer if:
 
(a)
one of them is the subsidiary of the other;
 
(b)
each of them is controlled by the same person.
 
For the purposes hereof, a person (first person) is considered to control
another person (second person) if
 
(a)
the first person beneficially owns directly or indirectly, beneficially owns or
exercises control or direction over securities of the second person carrying
votes which, if exercised, would entitle the first person to elect a majority of
the directors of the second person, unless that first person holds the voting
securities only to secure an obligation,
 
(b)
the second person is a partnership, other than a limited partnership, and the
first person holds more than 50% of the interests of the partnership, or
 
(c)
the second person is a limited partnership and the general partner of the
limited partnership is the first person.
 
“bank” means a bank named in Schedule I or II of the Bank Act (Canada);
 
“Canadian financial institution” means
 
(a)
an association governed by the Cooperative Credit Associations Act (Canada) or a
central credit cooperative society for which an order has been made under
section 473(1) of that Act, or
 
(b)
a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada;
 
“control person” has the meaning ascribed thereto in applicable securities
legislation;
 
“director” means
 
(a)
a member of the board of directors of a company or an individual who performs
similar functions for a company, and
 
(b)
with respect to a person that is not a company, an individual who performs
functions similar to those of a director of a company;
 
“eligibility adviser” means
 
(a)
a person that is registered as an investment dealer and authorized to give
advice with respect to the type of security being distributed, and
 
(b)
in Saskatchewan or Manitoba, also means a lawyer who is a practicing member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not
 
(i)
have a professional, business or personal relationship with the issuer, or any
of its directors, executive officers, founders, or control persons, and
 
(ii)
have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;
 
 
20

 
 
“executive officer” means, for an issuer, an individual who is
 
(a)
a chair, vice-chair or president,
 
(b)
a vice-president in charge of a principal business unit, division or function
including sales, finance or production, or
 
(c)
performing a policy-making function in respect of the issuer;
 
“financial assets” means cash, securities or a contract of insurance, a deposit
or an evidence of a deposit that is not a security for the purposes of
securities legislation; and specifically excludes real estate. For the purposes
of paragraphs (j) and (j.1) of Exhibit 1, financial assets are those financial
assets which are beneficially owned. The following factors are indicative of
beneficial ownership of financial assets:
 
(a)
physical or constructive possession of evidence of ownership of the financial
asset;
 
(b)
entitlement to receipt of any income generate d by the financial asset;
 
(c)
risk of loss of the value of the financial asset; and
 
(d)
the ability to dispose of the financial asset or otherwise deal with it as the
individual sees fit.
 
Financial assets are generally liquid or relatively easy to liquidate.
Realizable value of financial assets generally means the fair market value of
the assets that may reasonably be obtained in an orderly liquidation. To satisfy
the thresholds in paragraphs (j) and (j.1) above, the value must be net of
related liabilities.
 
“foreign jurisdiction” means a country other than Canada or a political
subdivision of a country other than Canada;
 
“founder” means, in respect of an issuer, a person who,
 
(a)
acting alone, in conjunction, or in concert with one or more persons, directly
or indirectly, takes the initiative in founding, organizing or substantially
reorganizing the business of the issuer, and
 
(b)
at the time of the distribution or trade is actively involved in the business of
the issuer;
 
“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;
 
“jurisdiction” or “jurisdiction of Canada” means a province or territory of
Canada except when used in the term foreign jurisdiction;
 
“local jurisdiction” means, in a national instrument or multilateral instrument
adopted or made by a Canadian securities regulatory authority, the jurisdiction
in which the Canadian securities regulatory authority is situate;
 
“net assets” means total assets (including real estate) less total liabilities
(including mortgages). For the purposes of paragraph 1 of Exhibit 1, the value
attributed to assets should reasonably reflect their estimated fair value and
tax is considered a liability to be deducted if the obligation to pay the tax is
outstanding at the date of closing of the purchase of the Securities.
 
“person” includes
 
(a)
an individual,
 
(b)
a corporation,
 
(c)
a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and
 
(d)
an individual or other person in that person’s capacity as a trustee, executor,
administrator or personal or other legal representative;
 
 
“regulator” means, for the local jurisdiction, the person referred to in
Appendix D of National Instrument 14-101, opposite the name of the local
jurisdiction;
 
“related entity” means, for an issuer, a person that controls or is controlled
by the issuer or that is controlled by the same person that controls the issuer;
 
“related liabilities” means
 
(a)
liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or
 
(b)
liabilities that are secured by financial assets;
 
 
21

 
 
“Schedule III bank” means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);
 
“securities legislation” means the applicable securities legislation of a
jurisdiction of Canada;
 
“spouse” means, an individual who
 
(a)
is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual,
 
(b)
is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or
 
(c)
in Alberta, is an individual referred to in paragraph (a) or (b) above, or is an
adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta);
 
“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary; and
 
For the purpose of this Subscription Agreement, for residents of Manitoba,
“distribution” means a primary distribution to the public.
 
For the purpose of this Subscription Agreement, for residents of Québec, “trade”
refers to any of the following activities:
 
(a)
the activities described in the definition of “dealer” in section 5 of the
Securities Act (Québec), including the following activities;
 
(i)
the sale or disposition of a security by onerous title, whether the terms of
payment be on margin, instalment or otherwise, but does not include, a transfer
or the giving in guarantee of securities in connection with a debt or the
purchase of a security, except as provided in paragraph (b);
 
(ii)
participation as a trader in any transaction in a security through the
facilities of an exchange or a quotation and trade reporting system;
 
(iii)
the receipt by a registrant of an order to buy or sell a security;
 
(b)
a transfer or the giving in guarantee of securities of an issuer from the
holdings of a control person in connection with a debt.
 
*****
 


22

 
 
Schedule "C"
 
CONTACT INFORMATION WITH RESPECT TO THE COLLECTION OF PERSONAL INFORMATION
 
Alberta Securities Commission
Suite 600, 250 - 5th Street SW
Calgary, Alberta T2P 0R4
Telephone: (403) 297-6454
Toll free in Canada: 1-877-355-0585
Facsimile: (403) 297-2082
Government of Nunavut
Department of Justice
Legal Registries Division
P.O. Box 1000, Station 570
1st Floor, Brown Building
Iqaluit, Nunavut X0A 0H0
Telephone: (867) 975-6590
Facsimile: (867) 975-6594
British Columbia Securities Commission
P.O. Box 10142,
Pacific Centre
701 West Georgia Street
Vancouver, British Columbia V7Y 1L2
Inquiries: (604) 899-6854
Toll free in Canada: 1-800-373-6393
Facsimile: (604) 899-6581
Email: inquiries@bcsc.bc.ca
Ontario Securities Commission
20 Queen Street West, 22nd Floor
Toronto, Ontario M5H 3S8
Telephone: (416) 593-8314
Toll free in Canada: 1-877-785-1555
Facsimile: (416) 593-8122
Email: exemptmarketfilings@osc.gov.on.ca
Public official contact regarding indirect collection of information: Inquiries
Officer
The Manitoba Securities Commission
500 - 400 St. Mary Avenue
Winnipeg, Manitoba R3C 4K5
Telephone: (204) 945-2548
Toll free in Manitoba: 1-800-655-5244
Facsimile: (204) 945- 0330
Prince Edward Island Securities Office
95 Rochford Street, 4th Floor Shaw Building
P.O. Box 2000
Charlottetown, Prince Edward Island
C1A 7N8
Telephone: (902) 368-4569
Facsimile: (902) 368-5283
Financial and Consumer Services Commission (New Brunswick)
85 Charlotte Street, Suite 300
Saint John, New Brunswick E2L 2J2
Telephone: (506) -658-3060
Toll free in Canada: 1-866-933-2222
Facsimile: (506) 658-3059
Email: info@fcnb.ca
Autorité des marchés financiers
800, Square Victoria, 22e étage
C.P. 246, Tour de la Bourse
Montréal, Québec H4Z 1G3
Telephone: (514) 395-0337 or 1-877-525-0337
Facsimile: (514) 864-6381
(For privacy requests only)
Email: financementdessocietes@lautorite.qc.ca (For corporate finance issuers)
Government of Newfoundland and Labrador
Financial Services Regulation Division
P.O. Box 8700
Confederation Building
2nd Floor, West Block
Prince Philip Drive
St. John’s, Newfoundland and Labrador A1B 4J6
Attention: Director of Securities
Telephone: (709) 729-4189
Facsimile: (709) 729-6187
Financial and Consumer Affairs Authority of Saskatchewan
Suite 601 - 1919 Saskatchewan Drive
Regina, Saskatchewan S4P 4H2
Telephone: (306) 787-5879
Facsimile: (306) 787-5899
Government of the Northwest Territories
Office of the Superintendent of Securities
P.O. Box 1320
Yellowknife, Northwest Territories
X1A 2L9
Attention: Deputy Superintendent,
Legal & Enforcement
Telephone: (867) 920-8984
Facsimile: (867) 873-0243
Government of Yukon
Department of Community Services
Law Centre, 3rd Floor
2130 Second Avenue
Whitehorse, Yukon Y1A 5H6
Telephone: (867) 667-5314
Facsimile: (867) 393-6251
Nova Scotia Securities Commission
Suite 400, 5251 Duke Street
Duke Tower, P.O. Box 458
Halifax, Nova Scotia B3J 2P8
Telephone: (902) 424-7768
Facsimile: (902) 424-4625
 

 
 


23